Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group I and species Fig. 5B in response/amendment is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 4 is allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim. Claim 13 is allowable because of dependency.     

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over “Mudd” et al. al. US 20060115219 A1. 

a unitary connector housing (i.e., 58) with a proximal end configured to receive a front loadable unitary retainer and ferrule assembly (see at least fig. 1 and 11, wherein the retainer and the ferrule assembly i.e., 56,48 can be loaded from the front side of the housing); 
an adapter latch with a release tab 120 for securing and releasing the fiber optic connector with an adapter/receptacle port (shown in at least figs. 2, 10 and parag. 0069 as the latch with its tab 120 is an integral part of adapter and it engages with the complementary latch 62 for engaging or releasing the connector and the adapter of the connector, see also pa. 0074);
the front loadable unitary retainer and ferrule assembly further comprises a pair of opposing protrusions (i.e., 164 or 74 or 256…) at a proximal end; and wherein the protrusions are received and secured in an opening (i.e., 168, see fig. 13) formed as part of the unitary connector housing (see at least pa.  0073).  

	However, the opening for the pair of the protrusions, though shown in fig. 1, more specifically discussed in reference with another related embodiment with fig. 13.  Nonetheless, all the embodiments of Mudd are interrelated and from the teachings and disclosure of Mudd  an ordinary artisan skilled in the art when the invention was made to could easily modify one embodiment using features of another embodiment to produce a unitary optical connector system that its complementary can be easily integrated or be releasable as for manipulation as desired.   


and wherein-3-DOCKET NO. S10560US01PATENT the front loadable unitary retainer and ferrule assembly further comprises a pair of opposing protrusions at a proximal end (i.e., 166/164 or 74 or 256… i.e., pa. 0073); and wherein the protrusions are received and secured in an opening (i.e., 168, see at least fig. 13, 11) formed as part of the unitary connector housing (see at least pa.  0073).
See analogous motivation and discussions stated in claim 1, is applicable in rejection of claim 16.

Regarding claims 2-3 and 5, Mudd teaches:

2. (Original) The fiber optic connector according to claim 1, wherein the front loadable unitary retainer and ferrule assembly secures a ferrule with an optical fiber pig tail when the ferrule is inserted into the proximal end of the front loadable unitary retainer and ferrule assembly (clearly shown in at least fig. 11, item ferrule 42 with its optical fiber as “pig tail”).  
3. (Original) The fiber optic connector according to claim 2, wherein the front loadable unitary retainer and ferrule assembly further comprises a biasing member installed over a protective tube at a distal end of the front loadable unitary retainer and ferrule assembly (clearly shown in at least fig. 11,14 and 21).  
., 46), and the spring biases the distal end of the front loadable unitary retainer and ferrule assembly forward within the unitary connector housing thereby forming the fiber optic connector (clearly shown in at least fig. 11,14 and 21 and at least pa. 0015).  

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 9678283 B1
US 20060115219 A1
US 6962446 B2
US 5481634 A
US 5134677 A
US 7766556 B2
US 20050117854 A1
US 20040161207 A1
US 20030133665 A1
US 20020150343 A1
US 20020150353 A1
US 20070104425 A1
US 20050018973 A1

US 7150567 B1
US 6325549 B1
At least references below having biasing member being a spring and a pair of protrusions with complementary openings 
US 6789959 B1
US 20090191738 A1
US 7758389 B2
US 20060093300 A1
US 6196733 B1
US 20110058772 A1
US 6419399 B1
US 6259856 B1
US 20010019654 A1
US 20100098381 A1
US 6017154 A
US 20050213892 A1
US 20050213890 A1
US 20150355417 A1
US 10634854 B2
US 9664862 B2
US 10725248 B2
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883